The former appeal was from an order of the circuit court setting aside a judgment in favor of the claimant, the Bank of Mobile, and granting a new trial. Bank of Mobile v. Lewis,16 Ala. App. 605, 80 So. 179. This order was affirmed, and on the subsequent trial of the case judgment was again rendered for the claimant, and from that judgment this appeal is prosecuted.
The questions decisive of the case now presented do not appear to have been presented on the former appeal, and, if so, they were not considered or treated by the Court of Appeals in disposing of the case.
This is a trial of the right of property, and after the plaintiff had shown the issuance and levy of an attachment on the property while in the possession of the defendant — the attachment being sued out by a landlord to enforce the statutory lien for rent — the claimant, to sustain its title and right to recover, offered a paper writing in words as follows:
"Mobile, Ala., May 5, 1916.
"Know all men by these presents: That we, the Auto Service Company, Inc., for and in consideration of the sum of five hundred dollars, cash to them in hand paid by the Bank of Mobile, N. B. A., the receipt whereof is hereby acknowledged, do hereby grant, bargain, sell and assign to the said the Bank of Mobile, N. B. A., the following goods and chattels, to wit: One model S. 2 Saxon Six touring car, car No. 11913, motor No. 12512.
"The Auto Service Company, Inc., a corporation of Mobile, Ala., do hereby acknowledge receipt from the Bank of Mobile, N. B. A., and are holding as trustee the above-described property. The said property to be sold by the Auto Service Company, Inc., as agent for the Bank of Mobile, N. B. A., for $ _____; said Auto Service Company, Inc., agrees to keep above said property insured against fire.
                  "[Signed] Auto Service Co., Inc. "By J. G. Crowley, Sec.  Treas."
This paper is in form and substance a deed of assignment or bill of sale to the property in question, purporting to vest in the claimant the absolute title to the property, leaving the property in the possession of the assignor with the right to sell the same as the agent or trustee of the assignee.
The evidence is without dispute that this assignment was intended by the parties to operate merely as a security for a debt due from the defendant to the claimant for money loaned, and at the time of the execution of the assignment the defendant was financially embarrassed, if not wholly insolvent; that judgments had been rendered against it and executions had been issued and placed in the hands of the sheriff, and no property was found subject to these executions.
Under the repeated rulings of this court this rendered the assignment obnoxious to the statute of frauds, and it is wholly void as to creditors of the assignor. Code 1907, § 4287; Hill v. Rutledge, 83 Ala. 162, 4 So. 135; Steiner v. Scholze et al., 114 Ala. 88, 21 So. 428; Birmingham Dry Goods Co. v. Roden, 110 Ala. 511, 18 So. 135, 55 Am. St. Rep. 35; Stephens v. Regenstein, 89 Ala. 561, 8 So. 68, 18 Am. St. Rep. 156; Truitt v. Cook, 129 Ala. 377, 30 So. 618; Christian  Craft v. Micheal, 121 Ala. 84, 25 So. 571, 77 Am. St. Rep. 30; Taylor v. Dwyer, 131 Ala. 91, 32 So. 509; Roden  Co. v. Norton  Co., 128 Ala. 129, 29 So. 637.
The evidence shows that when the assignment was made the defendant was indebted to the plaintiff for rent of the building in which it (defendant) conducted its business, and the value of defendant's equity in the property was equal to, if not in excess of, one-third of the actual market value of the property. These facts differentiate this case from Adkins v. Bynum, 109 Ala. 281, 19 So. 400, and Manchuria S. S. Co. v. Donald  Co., 200 Ala. 638, 77 So. 12, cited and relied on by appellee, and renders these cases inapt as authorities here.
The pledge of the property expressed in the note dated May 15, 1916, in view of the undisputed evidence that the pledgor retained the possession of the property with the right to sell and dispose of it, was equally as impotent to vest in the pledgee any right or title as against the pledgor's creditors. Am. Pig Iron  Storage Co. v. German, Executor, 126 Ala. 194,28 So. 603, 85 Am. St. Rep. 21; Rolfe v. Huntsville Lbr. Co., 8 Ala. App. 496, 62 So. 537.
Other reasons might be stated why the claimant should not have a judgment in this case, but we deem what we have said sufficient to show that the judgment for the claimant was erroneously rendered.
The judgment of the circuit court is therefore reversed, and one will be here rendered in favor of the appellant, condemning the property to the satisfaction of his judgment in the attachment suit.
Reversed and rendered.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur. *Page 691